Mr. Justice Fisher
delivered the opinion of the court.
This case is before us upon a writ of error to a judgment of the probate court of Hinds county, made on the 13th day of January, 1851, ordering, “ that a paper purporting to be the last will and testament of William P. Morris, deceased, be filed and recorded; and that letters testamentary be issued to John Morris,” the defendant in error.
There is nothing in the record showing that the plaintiff in error was a party to this proceeding, or that she is the widow of the testator, and therefore entitled to question the correctness of the judgment. We can notice only so much of the record as the writ of error brings before us. Matters subsequent to the judgment constitute no part of the present record, as they are not comprehended by the writ of error. The proceedings appear to have been entirely ex parte, and if the plaintiff in error has such an interest in the estate, or in opposition to the executor under the will, as to be affected or injured by the judgment, she should make her application in the proper form to the probate court, which alone can settle the question as to who are distributees of the estate, or entitled to administration, if the deceased shall be judged to have died intestate. This court has no original jurisdiction in regard to these several matters, and can only revise the action of the court below, when it shall appear to have acted in the premises.
The writ of error must, therefore, be dismissed.